Per Curiam:

The defendants are correct in stating that the-proper solution of the. questions involved depends upon the view which the trial court entertained respecting the' facts. The first, proposition stated in the plaintiff’s brief is one of law, and is. correct. But the question of fact underlying it is, Did the defendants suffer damage? This question depends upon how the-defendants made their prices. The plaintiff claimed prices were-made without the defendants’ knowing how the flour was to be packed. The defendants introduced abundant evidence to the-contrary. The court believed the defendants, and that is an end of the question of fact.
The plaintiff points out certain facts and circumstances which he claims conflict with the defendants’ evidence. Very well. It was the province of the trier of facts to settle such disputes, and its finding is conclusive here.
There is no merit in the contention that the defendants were negligent or that they estopped themselves from holding the-plaintiff responsible for the loss which he occasioned them. The facts are easily marshalled to demonstrate the soundness of the trial court’s views upon these questions.
The judgment of the district court is affirmed.